IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                              September 26, 2008
                               No. 07-60931
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

IRFAN ALIJI BHAI KAROVALIYA; WAHIDA IRFAN KAROVALIYA

                                          Petitioners

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                          Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A95 607 004
                            BIA No. A97 545 983


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Irfan Aliji Bhai Karovaliya and Wahida Irfan Karovaliya, natives and
citizens of India, have filed a petition for review of the Board of Immigration
Appeals’ (BIA) order denying their applications for asylum, withholding of
removal, and relief under the Convention Against Torture Act (CAT).
      On a petition for review of a BIA decision, this court reviews the factual
findings to determine if they are supported by substantial evidence. Silwany-


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60931

Rodriguez v. INS, 975 F.2d 1157, 1160 (5th Cir. 1992). Under the substantial
evidence standard, this court will affirm the BIA’s decision unless the evidence
compels a contrary conclusion. Id. “The applicant has the burden of showing
that the evidence is so compelling that no reasonable factfinder could reach a
contrary conclusion.” Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006).
      The evidence does not compel a conclusion that petitioners suffered past
persecution due to their race, religion, nationality, membership in a particular
social group, or political opinion or that it is more likely than not that they will
suffer such persecution if they are returned to India.              See 8 C.F.R.
§ 208.16(b)(2)(i), (ii); Mikhael v. INS, 115 F.3d 299, 304 & n.4 (5th Cir. 1997).
Further, petitioners cannot meet the more demanding standard for withholding
of removal given that they cannot satisfy the standard for asylum. See Faddoul
v. INS, 37 F.3d 185, 188 (5th Cir. 1994). As to relief under the CAT, petitioners
failed to challenge the BIA’s conclusion that they were not eligible for relief
under the CAT in their brief. Accordingly, the issue is waived. Zhu v. Gonzales,
493 588, 593 n. 10 (5th Cir. 2007). The petition for review is therefore DENIED.




                                         2